Title: To John Adams from Asale Harris, 12 September 1799
From: Harris, Asale
To: Adams, John


Sir
Port Royal Jamaica September 12th 1799 On Board of his Britannaic Majestys Ship Carnatic Commanded By John Loraing Esqu


We Address our Selves to you As we are Natives of the United States of America their Bread & Born under our National Independence federal Constitution the Bill of Rights Sir we Humbley pertition to you to Consider our present Situation Being Impressed on Board of his Britannaic Majestys ship Sir as we have a Groing Navy of our own our Assistance is as Much wanted in our own Country Navy as that of his Britannaic Majestys Sir their is Great Number of americans in this Jamaica Squdron But Cannot Get No address from Mr. Savage our Deptuy Counsil at Kngston Som of ous hath Sent our portection to him & after he Keep them 8 mounths we aplied to him for them again he Gave up one & Said that he had Lost the others & Likewise Said that he was Not authorised By Congress for Such Business theirfore he Could Do Nothing Concerning the Matter and if we wanted any Assistance we Must send to America for it, for Which We think it our Duty’s to inform you of as we Can Certaifi any officer what ever that we was Born in america. & as we Never sailed under other Coulors But the american Coulours it is hard for ous to Be Doomed to Servie the English for which We have No right theirfore Sir we hope that you will be pleased to take this in Conceidration As we are in Great want of assistance in our Necessitous Circumstances Sir we hope that you Will Be pleased to interpose your Good office to free ous from the English Navy here is Numbers of others on Board of this Ship that is not mentioned here these following Names are present Now at the Writen of this—Asale Harris John Lorain Samuel Churchell Jamaway White Edward Turner Andrew Lipet Abraham Putman John Carter William Bishop all of the above mentioned Can produce proof that they are Natives of the united States of america.
Sir your Most obedient & Humble Servant

Asale Harris